 



Exhibit 10.1





 

REDWOOD TRUST, INC.

DEFERRED STOCK UNIT AWARD AGREEMENT

 

 

DEFERRED STOCK UNIT AWARD AGREEMENT dated as of the [Date] day of [Month] [Year]
(the “Award Agreement”), by and between Redwood Trust, Inc., a Maryland
corporation (the “Company”), and [First Name] [Last Name], an employee,
consultant or non-employee director of the Company (the “Participant”).

 

Pursuant to the Redwood Trust, Inc. Amended and Restated 2014 Incentive Award
Plan (as may be amended from time to time, the “Plan”), the Compensation
Committee (the “Committee”) of the Board of Directors of the Company has
determined that the Participant is to be granted an award of Deferred Stock
Units for shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), on the terms and conditions set forth herein (the “Award”),
and the Company hereby grants such Award.  This Award is being made in
connection with a deferral of compensation by the Participant pursuant to the
Redwood Trust, Inc. Executive Deferred Compensation Plan, as amended to date
(the “Deferred Compensation Plan”), and the executed Deferral Election attached
hereto as Exhibit A (the “Deferral Election”). Any capitalized terms not defined
herein shall have the meaning set forth in the Plan or the Deferred Compensation
Plan, as applicable.

 

1.         Number of Shares Awarded; Deferral Election.  This Award entitles the
Participant to receive [Number of shares (_____)] shares of Common Stock (the
“Award Shares”), in connection with the expiration of the Restricted Period
described below.

 

2.         Dividends.  In accordance with Section 10.4 of the Plan, the number
of Award Shares set forth in Section 1 shall not be adjusted to reflect the
payment of regular cash dividends declared on Common Stock during the Restricted
Period.  The Participant will instead be entitled to Dividend Equivalents
(“DERs”) pursuant to which the Participant will be entitled to receive, pursuant
to the Plan and the Deferred Compensation Plan and in accordance with the
applicable Deferral Election, an amount equal to the aggregate regular cash
dividends with a record date during the Restricted Period that would have been
payable to the Participant with respect to the share of Common Stock underlying
the Award Share had it been outstanding on the applicable record date. DERs
shall remain outstanding from the Grant Date (as defined below) until the
earlier of the payment or forfeiture of the underlying Award Share (at which
point, the corresponding DER will be forfeited). Subject to an applicable
Deferral Election, any amounts that may become payable in respect of this
Section 2 shall be paid as and when the dividends in respect of which such DER
payments arise are paid to holders of Common Stock, without regard to the vested
status of the underlying Award Share. Any amounts that may become payable in
respect of this Section 2 shall be treated separately from the Award Shares and
the rights arising in connection therewith for purposes of Section 409A of the
Code.

 

3.         Vesting and Restricted Periods.  

 

(a)The Award Shares shall vest on the following schedule:

 

As of [1st year + 1 month anniversary of the date of this Award Agreement], 25%;

 

At the beginning of each subsequent calendar quarter (beginning [January 1,
April 1, July 1 or October 1 following the 1st year anniversary of this Award
Agreement, as applicable]), 6.25%; and

 

All Award Shares shall be fully vested as of [One day before the 4th year
anniversary of the date of this Award Agreement].

 

Award Shares that have become vested pursuant to this Section 3 are referred to
as “Vested Award Shares”.  The period from the date of this Award to the
applicable date or dates specified for delivery of such shares is referred to as
the “Restricted Period”.

 

-1- 

 

  

(b)       Award Shares shall be delivered to the Participant at the time or
times provided in the Deferral Election and the Deferred Compensation Plan (or
any re-deferral election made in accordance with Section 409A of the Code and
the terms of the Deferred Compensation Plan). Vested Award Shares shall not be
forfeited in the event of the Participant’s Termination of Service but rather
delivery of such Vested Award Shares shall continue to be governed by the terms
of the Deferral Election and the Deferred Compensation Plan (or any re-deferral
election made in accordance with Section 409A of the Code and the terms of the
Deferred Compensation Plan).

 

(c)       Upon the Participant’s Termination of Service due to Disability or
death or a Qualifying CIC Termination (as defined below), in any such case,
prior to the expiration of the vesting period in Section 3(a), any Award Shares
not vested at the time of such termination shall immediately vest and be
credited to the Participant’s Deferral Account and shall not be forfeited.
Notwithstanding anything herein or in the Plan or the Deferred Compensation Plan
to the contrary, for purposes of this Section 3(c), a “Disability” shall only
exist if the Participant is “disabled” within the meaning of Section 409A of the
Code.

  

(d)       Upon the Participant’s Termination of Service due to Retirement (as
defined below) on or following the one-year anniversary of the Grant Date (as
defined below), any Award Shares not vested at the time of such termination
shall immediately vest and be credited to the Participant’s Deferral Account and
shall not be forfeited. Upon the Participant’s Termination of Service due to
Retirement prior to the one-year anniversary of the Grant Date, a number of
Award Shares not vested at the time of such Termination of Service shall vest
such that the total number of Award Shares vested with respect to this Award
equals the total number of Award Shares, pro-rated based on (x) the number of
days from the Grant Date through the date on which the Participant experiences a
Termination of Service due to Retirement, divided by (y) 365, with such pro-rata
portion of the Award Shares to be credited to the Participant’s Deferral Account
and not forfeited.

 

(e)       Upon the Participant’s Termination of Service prior to the expiration
of the vesting period in Section 3(a), any Award Shares not vested at the time
of such termination (after taking into account any vesting that occurs in
connection with such Termination of Service), shall become ineligible for
crediting to the Participant’s Deferral Account and shall be forfeited.

 

(f)       For purposes of this Agreement, the following terms have the meanings
set forth below:

 

(i)        A “Qualifying CIC Termination” means the Participant’s Termination of
Service by the Company without Cause or by the Participant for Good Reason, in
either case, on or within twenty-four (24) months following a Change in Control
(as defined in the Plan).

 

(ii)       “Cause” shall have such meaning defined in the Participant’s
employment agreement with the Company or, if no such agreement exists or does
exist but does not contain such a definition, shall mean (i) the Participant’s
material failure to substantially perform the reasonable and lawful duties of
the Participant’s position for the Company, which failure shall continue for
thirty (30) days after written notice thereof by the Company to the Participant;
(ii) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the Participant’s part in respect of the performance of the
Participant’s duties, the Participant’s fiduciary obligations or otherwise
relating to the business of the Company; (iii) the habitual or repeated neglect
of the Participant’s duties; (iv) the Participant’s conviction of a felony; (v)
the Participant’s theft or embezzlement, or attempted theft or embezzlement, of
money or tangible or intangible assets or property of the Company or its
employees, customers, clients, or others having business relations with the
Company; (vi) any act of moral turpitude by the Participant injurious to the
interest, property, operations, business or reputation of the Company; or (vii)
the Participant’s unauthorized use or disclosure of trade secrets or
confidential or proprietary information pertaining to the Company’s business.

 

-2- 

 

 

 

(iii)       “Good Reason” shall have such meaning defined in the Participant’s
employment agreement with the Company or, if no such agreement exists or does
exist but does not contain such a definition, shall mean the occurrence, without
the Participant’s express written consent, of any one or more of the following
events: (i) a material reduction in the Participant’s base salary or wages or a
material reduction by the Company in the value of the Participant’s total
compensation package (salary, wages, bonus opportunity, equity incentive award
opportunity and benefits) if such a reduction is not made in proportion to an
across-the-board reduction for all similarly-situated service providers of the
Company; or (ii) the relocation of the Participant’s principal Company office to
a location more than twenty-five (25) miles from its location as of the date
hereof, except for required travel on the Company’s business to the extent
necessary to fulfill the Participant’s obligations to the Company. 
Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within ninety (90) days
after the date of the occurrence of any event that the Participant knows or
should reasonably have known to constitute Good Reason, (2) the Company fails to
cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Participant’s termination for
Good Reason occurs no later than thirty (30) days after the expiration of the
Company’s cure period.

 

(iv)        “Grant Date” means the date first written above in this Agreement.

 

(v)        “Retirement” shall mean a Termination of Service due to retirement
(as determined by the Committee in its sole discretion) if such Termination of
Service (i) occurs on or after the completion by the Participant of ten (10)
years of employment with the Company (which need not be continuous) and (ii) the
sum of the Participant’s age and years of service as an Employee equals or
exceeds seventy (70) (in each case measured in years, rounded down to the
nearest whole number). [Notwithstanding the generality of the foregoing, a
Termination of Service shall only constitute a Retirement if the Participant
provides the Company with at least [insert #] months’ written notice of his or
her anticipated retirement (which notice period may be up to 12 months, based on
the Participant’s position with the Company at the time of such anticipated
retirement).]

 

4.         At-Will Employment.  This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue as an Employee,
Consultant or Director of the Company or on the part of the Company to continue
the employment or other service relationship of the Participant with the
Company.  It is understood and agreed to by the Participant that the Award and
participation in the Plan or the Deferred Compensation Plan does not alter the
at-will nature of the Participant’s relationship with the Company (subject to
the terms of any separate employment agreement the Participant may have with the
Company).  The at-will nature of the Participant’s relationship with the Company
can only be altered by a writing signed by both the Participant and the Chief
Executive Officer or the President of the Company.

 

5.         Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company:  Attention:  General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.

 

6.         Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 



-3- 

 

 

7.         Restrictive Covenants; Arbitration.   The Participant agrees and
acknowledges that the Participant’s right to receive and retain the Award Shares
and any DER payments is subject to and conditioned upon the Participant’s
continued compliance with the restrictive covenants contained in Exhibit B
attached hereto.   In addition, the Participant agrees and acknowledges that any
dispute arising with respect to this Award and this Award Agreement will be
subject to the Alternative Dispute Resolution provisions set forth in an
Employment and Confidentiality Agreement by and between the Participant and the
Company.

 

8.         Existing Agreements.  This Award Agreement does not supersede nor
does it modify any existing agreements between the Participant and the Company.

 

9.         Incorporation of Plan.  The Plan and the Deferred Compensation Plan
are incorporated by reference and made a part of this Award Agreement, and this
Award Agreement is subject to all terms and conditions of the Plan and the
Deferred Compensation Plan as in effect from time to time.  

 

10.       Amendments.   This Award Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.  Notwithstanding
the foregoing, the Deferral Election shall be irrevocable and the dates
specified for distribution of Vested Award Shares may not be modified after the
date hereof except as otherwise permitted under Section 409A of the Code.

 

11.       Withholding.   The Company shall withhold, or cause to be withheld,
Award Shares or other compensation otherwise vesting or issuable under this
Award in satisfaction of any applicable withholding tax obligations. The number
of Award Shares which may be so withheld or surrendered shall be limited to the
number of Award Shares which have a fair market value on the date of withholding
no greater than the aggregate amount of such liabilities based on the maximum
individual statutory withholding rates in the Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income. To the extent that any
Federal Insurance Contributions Act tax withholding obligations arise in
connection with the Award prior to the applicable vesting date, the
Administrator may accelerate the payment of a portion of the Award sufficient to
satisfy (but not in excess of) such tax withholding obligations and any tax
withholding obligations associated with any such accelerated payment, and the
Administrator shall withhold such amounts in satisfaction of such withholding
obligations.

 

12.       Section 409A.   Notwithstanding anything to the contrary contained in
this Award Agreement, this Award Agreement is intended to comply with Section
409A of the Code and this Award Agreement, the Plan and the Deferred
Compensation Plan shall be interpreted in a manner consistent with such intent,
and any provisions of this Award Agreement, the Plan or the Deferred
Compensation Plan that would cause the Award to fail to satisfy the requirements
for an effective deferral of compensation under Section 409A of the Code shall
have no force and effect. Notwithstanding anything to the contrary in this Award
Agreement, no amounts shall be paid to the Participant under this Award
Agreement during the six (6)-month period following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) to
the extent that the Administrator determines that the Participant is a
“specified employee” (within the meaning of Section 409A of the Code) at the
time of such separation from service and that paying such amounts at the time or
times indicated in this Award Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without being subject to
such additional taxes), the Company shall pay to the Participant in a lump-sum
all amounts that would have otherwise been payable to the Participant during
such six (6)-month period under this Award Agreement.

 

[Signature page follows]

 

 

-4- 

 

  

IN WITNESS WHEREOF, the parties have executed this Award Agreement on the day
and year first above written.

 

  REDWOOD TRUST, INC.         By:       [Andrew P. Stone]     [General Counsel &
Secretary]     One Belvedere Place, Suite 300     Mill Valley, CA  94941        

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of
this Award Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.

 

 

 

 

      [First Name] [Last Name]   c/o Redwood Trust, Inc.   One Belvedere Place,
Suite 300   Mill Valley, CA  94941

 

 

-5- 

 

 

 

EXHIBIT A

 

Deferral Election

 

[to be separately attached]

 

A-1

 

 

EXHIBIT B - Restrictive Covenants

 

1.Non-Disparagement. While providing services to the Company and thereafter, the
Participant agrees not to make negative comments or statements about, or
otherwise criticize or disparage, in any format or through any medium, the
Company or any entity controlled by, controlling or under common control with
the Company (“Affiliates”) or any of the officers, directors, managers,
employees, services, operations, investments or products of the Company or any
of its Affiliates. For purposes of the foregoing sentence, disparagement shall
include, but not be limited to, negative comments or statements intended or
reasonably likely to be harmful or disruptive to a person’s or entity’s
respective business, business reputation, business operations, or personal
reputation.

 

2.Non-solicitation. While providing services to the Company and, for a period of
one (1) year thereafter, the Participant shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its subsidiaries or Affiliates to terminate their employment or
other relationship with the Company and its Affiliates or to cease to render
services to any member of the Company and its subsidiaries or Affiliates and the
Participant shall not initiate discussion with any such person for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity. While providing services to the Company and
thereafter, the Participant shall not use any trade secret of the Company or its
subsidiaries or Affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with any member of the Company and
its subsidiaries or Affiliates to terminate its relationship therewith or
transfer its business from any member of the Company and its subsidiaries or
Affiliates and the Participant shall not initiate discussion with any such
person for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.

 

3.Confidentiality. The Participant shall keep secret and retain in the strictest
confidence all confidential, proprietary and non-public matters, tangible or
intangible, of or related to the Company, its stockholders, subsidiaries,
affiliates, successors, assigns, officers, directors, attorneys, fiduciaries,
representatives, employees, licensees and agents including, without limitation,
trade secrets, business strategies and operations, seller, counterparty and
customer lists, manufacturers, vendors, material suppliers, financial
information, personnel information, legal advice and counsel obtained from
counsel, information regarding litigation, actual, pending or threatened,
research and development, identities and habits of employees and agents and
business relationships, and shall not disclose them to any person, entity or any
federal, state or local agency or authority, except as may be required by law;
provided that, in the event disclosure is sought as a result of any subpoena or
other legal process initiated against the Participant, the Participant shall
immediately give the Company’s General Counsel written notice thereof in order
to afford the Company an opportunity to contest such disclosure (such notice to
be delivered to: Redwood Trust, Inc., One Belvedere Place, Suite 300, Mill
Valley, CA, 94941, Attn: General Counsel).

 

4.Exceptions. Nothing herein shall prohibit or restrict the Participant from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization, or the Company’s Human
Resources, Legal, or Compliance Departments; (iii) testifying, participating in
or otherwise assisting in a proceeding relating to an alleged violation of the
Sarbanes-Oxley Act of 2002, any federal, state or municipal law relating to
fraud or any rule or regulation of any self-regulatory organization; or (iv)
filing a charge with, reporting possible violations to, or participating or
cooperating with the Securities and Exchange Commission or any other federal,
state or local regulatory body or law enforcement agency (each a “Governmental
Agency”). Nothing herein shall be construed to limit the Participant’s right to
receive an award for any information provided to a Governmental Agency in
relation to any whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation. In addition,
notwithstanding the foregoing obligations, pursuant to 18 U.S.C. § 1833(b), the
Participant understands and acknowledges that the Participant shall not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of a trade secret that is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and protected
from public disclosure. Nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 U.S.C. § 1833(b).

 



B-1

